DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 22 February 2021.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claim 13 was cancelled by the amendment; and thus, claims 1-12 and 14-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 22 February 2021, have been fully considered and are persuasive.
The Applicant’s first argument (page 9, lines 5-9 of the Remarks) states that claim 7 has been amended to correct the issue of antecedent basis.  This argument is persuasive and the previous ground of rejection under 35 U.S.C. 112(b), of claims 7-9, have been withdrawn.
The Applicant’s second argument (page 11, line 1 to page 13, line 2 of the Remarks) alleges that Metheny does not disclose the airflow vanes “extending axially beyond the fan blades” as now recited in claim 1.  As Metheny does not clearly disclose the axial extents of the vanes, this argument is persuasive.  However, new grounds of rejection have been made in view of newly found prior art.
The Applicant’s third argument (page 13, line 3 to page 14, line 4 of the Remarks) alleges that none of the previously cited prior art references disclose the airflow vanes “extending axially beyond the fan blades” as now recited in claim 1.  While this argument too is persuasive, new grounds of rejection have been made as stated above.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-12, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Metheny et al. (US 5,763,969), hereinafter referred to as “Metheny”, in view of Murata et al. (US 2001/0036409 A1), hereinafter referred to as “Murata”.
Regarding claim 1, Metheny discloses an electric motor assembly [10] (fig. 1-6; col. 4, lines 13-23) comprising: 
a stator (fig. 1; col. 1, lines 24-46; col. 4, lines 13-23; a “motor”, as discussed in the background, inherently contains both a rotating and a stationary component); 
a rotor [14] rotatable relative to the stator (fig. 1; col. 4, lines 13-23); 
a motor housing [12] in which the stator and rotor [14] are at least partly housed, with the motor housing [12] presenting an exterior motor surface (fig. 1; the motor, 12, has a cylindrical outer shell); 
a rotatable shaft [16/18] associated with the rotor [14] for rotational movement therewith, with the rotatable shaft [16/18] extending along a rotational axis (fig. 1; col. 4, lines 19-23); 
  
    PNG
    media_image1.png
    531
    827
    media_image1.png
    Greyscale

a radial fan [60] mounted on the rotatable shaft [16/18] exteriorly of the motor housing [12] and rotatable with the shaft [16/18] to direct airflow [A-D] in a radially outward direction (fig. 1-3; col. 4, lines 57-67; col. 5, lines 1-19); and 

said air scoop [64] including spaced apart axially extending airflow vanes [70/72] to guide the airflow [A-D] as the airflow [A-D] is turned axially to flow along an axial flow direction (fig. 3-4; col. 5, lines 39-54), 
said radial fan [60] including a plurality of fan blades [60a] that extend radially outwardly relative to the rotational axis, with the fan blades [60a] extending along an axial blade dimension (fig. 2; airflow [A-D] is shown passing next to and between the opposing fan blades), 
said airflow vanes [70/72] aligned axially with at least part of the axial blade dimension (fig. 2-3; the vanes are present on the curved surface of the scoop, which aligns axially with the fan blades).
Metheny does not disclose said airflow vanes [70/72] extending axially beyond the fan blades [60a] in the axial flow direction.
Murata discloses an electric motor assembly comprising a radial fan with fan blades [118] disposed within an air scoop [120] (fig. 1; ¶ 0055), said air scoop [120] having axially extending airflow vanes [119] extending axially beyond the fan blades [118] in the axial flow direction (fig. 1; ¶ 0055-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the airflow vanes of Metheny extending beyond the fan blades as taught by Murata, in order to increase the pressure of the airflow (¶ 0066 of Murata) thereby improving cooling efficiency of the machine (¶ 0142 of Murata).

    PNG
    media_image2.png
    605
    641
    media_image2.png
    Greyscale

Regarding claim 2, Metheny further discloses a fan guard [50] mounted relative to the motor housing [12] and covering at least part of the radial fan [60], said fan guard [50] including the air scoop [64] (fig. 1-4; col. 4, line 66 to col. 5, line 38).
Regarding claim 3, Metheny further discloses said motor housing [12] cooperating with the fan guard [50] to define a fan chamber extending between a fan inlet opening [52] and a fan outlet opening [66], said air scoop [64] at least partly defining the fan outlet opening [66] of the fan chamber, with axial airflow [A-D] being discharged by the fan outlet opening [66] (fig. 2-3; col. 5, lines 7-19).
Regarding claim 4, Metheny further discloses said fan guard [50] presenting the fan inlet opening [52], with the radial fan [60] drawing air axially into [the] fan chamber via the fan inlet opening [52] (fig. 2-3; col. 5, lines 7-19).
Regarding claim 5, Metheny further discloses that each adjacent pair of said fan blades [60a] presenting a fan discharge opening through which airflow is discharged from the radial fan [60] (fig. 2; airflow [A-D] is shown passing next to and between the opposing fan blades).
Regarding claim 6, Metheny further discloses said air scoop [64] presenting an air scoop inlet and an air scoop outlet, said airflow vanes [70/72] being located between the air scoop inlet and the air scoop outlet (fig. 2-3).
Regarding claim 7, Metheny further discloses said motor housing [12] including a shell and an end shield [12e], with the fan guard [50] overlying the end shield [12e], said motor housing [12] cooperating with the fan [guard] [50] to define a fan chamber extending between a fan inlet opening [52] and a fan outlet opening [66] (fig. 2-3; col. 5, lines 7-19).
Regarding claim 8, Metheny further discloses said fan guard [50] including a central grate [62] that presents the fan inlet opening [52], said fan guard [50] including a peripheral skirt that extends axially from the central grate [62], said peripheral skirt being attached to the motor housing [12] (fig. 1-3; col. 4, line 66 to col. 5, line 38).
Regarding claim 10, Metheny further discloses a motor control assembly [20], said motor control assembly [20] including a heat sink [40] (fig. 1, 5-6; col. 4, lines 40-52).
Regarding claim 11, Metheny further discloses said heat sink [40] including fins [46/48/88/90] extending axially along the exterior motor surface, with adjacent pairs of fins [46/48/88/90] defining fin channels (fig. 5-6; col. 5, line 64 to col. 6, line 34), said air scoop [64] being positioned adjacent one end of the heat sink [40] and configured to discharge the airflow [A-D] from the fan chamber through the fin channels (fig. 1-6; col. 5, lines 20-38).
Regarding claim 12, Metheny further discloses said motor housing [12] cooperating with the fan guard [50] to define a fan chamber extending between a fan inlet opening [52] and a fan outlet opening [66], said airflow vanes [70/72] extending to the fan outlet opening [66] and located adjacent the one end of the heat sink [40] (fig. 2-3; col. 5, lines 7-38).
Regarding claim 18, Metheny further discloses adjacent pairs of said fan blades [60a] presenting a fan discharge opening through which airflow [A-D] is discharged from the radial fan [60] (fig. 2; airflow [A-D] is shown passing next to and between the opposing fan blades).
Regarding claim 19, Metheny further discloses said air scoop [64] presenting an air scoop inlet and an air scoop outlet, said air flow vanes [70/72] being located between the air scoop inlet and the air scoop outlet (fig. 2-3), said air flow vanes [70/72] axially spanning the fan discharge openings along the air scoop inlet to receive airflow [A-D] discharged from the radial fan [60] (fig. 2-3; the vanes are present on the curved surface of the scoop, which aligns axially with the fan blades).
Regarding claim 20, Metheny further discloses said rotor [14] including a rotor shaft [16/18], said rotor shaft [16/18] being the rotatable shaft [16/18] (fig. 1-2; col. 4, lines 19-23).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metheny and Murata as applied to claim 8 above, and further in view of Fujimoto et al. (US 2015/0244235 A1), hereinafter referred to as “Fujimoto”.
Regarding claim 9, Metheny, in view of Murata, discloses the electric motor assembly as claimed in claim 8, as stated above, with said peripheral skirt being secured to the motor housing [12] (fig. 1 of Metheny).  
Metheny does not disclose the skirt being secured with radially-extending fasteners, with the radial fan being axially outboard of the fasteners.
Fujimoto discloses an electric motor assembly comprising a motor housing [21] and a fan guard [23] with peripheral skirt [23a] housing a radial fan [29], said peripheral skirt [23a] being secured to the motor housing [21] with radially-extending fasteners [40], with the radial fan [29] being axially outboard of the fasteners [40] (fig. 5; ¶ 0054).

    PNG
    media_image3.png
    502
    680
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the fan guard and motor housing of Metheny using the fasteners as taught by Fujimoto, in order to provide a secure connection that is easily removable for repairs and maintenance.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metheny and Murata as applied to claim 1 above, and further in view of Weisheit et al. (US 2017/0257013 A1), hereinafter referred to as “Weisheit”.
Regarding claim 14, Metheny, in view of Murata, discloses the electric motor assembly as claimed in claim 1, as stated above.  
Metheny does not disclose each of said fan blades [60a] presenting an exterior blade surface having a curvilinear airfoil profile, said airfoil profile defining a leading edge, 
Weisheit discloses an electric motor assembly [20] comprising a radial fan [50] having a plurality of fan blades [56] (fig. 1-3; ¶ 0022, 0026), each of said fan blades [56] presenting an exterior blade surface having a curvilinear airfoil profile, said airfoil profile defining a leading edge [e1], a trailing edge [e2], and a curved camber line [cc1] extending between the edges, with the leading edge [e1] spaced radially inside the trailing edge [e2] (fig. 2-3; ¶ 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the radial fan of Metheny having curved fan blades as taught by Weisheit, in order to increase engagement with surrounding fluid or air, leading to more aggressive air circulation and better cooling (¶ 0057 of Weisheit).

    PNG
    media_image4.png
    517
    832
    media_image4.png
    Greyscale

Regarding claim 15, Weisheit further discloses said radial fan [50] being rotatable with the shaft [32] in a rotation direction, said exterior blade surface of each fan blade [56] including pressure [100/102] and suction surfaces on opposite sides of the camber line [cc1] and extending radially between the leading edge [e1] and the trailing edge [e2], said pressure surface [100/102] facing the rotation direction and at least part of the pressure surface [100/102] being concave (fig. 2-3; ¶ 0057).
Regarding claim 16, Weisheit further discloses said airfoil profile of each fan blade [56] having a chord line [c] that extends through the leading edge [e1], each of said fan blades [56] being associated with a radial line [r] extending through the rotational axis [a] and the leading edge [e1], said chord line [c] and said radial line [r] being angularly offset relative to one another to define an angle of attack therebetween, with the chord line [c] extending from the radial line [r] in a direction opposite the rotation direction (fig. 3; ¶ 0057; the concave surfaces face the direction of rotation, i.e. counter-clockwise, while the chord lines are angled clockwise from the radial lines of the fan blades).
Regarding claim 17, Weisheit further discloses said airfoil profile of each fan blade [56] having a chord line [c] that extends through the leading edge [e1], each of said fan blades [56] being associated with a radial line [r] extending through the rotational axis [a] and the leading edge [e1], said chord line [c] and said radial line [r] being angularly offset relative to one another to define an angle of attack therebetween (fig. 3; ¶ 0057; the concave surfaces face the direction of rotation, i.e. counter-clockwise, while the chord lines are angled clockwise from the radial lines of the fan blades).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Blankemeier (US 2018/0262094 A1) discloses an electric motor comprising a motor housing, an external fan covered by a fan guard, wherein said fan guard is attached to said motor housing by radially-extending fasteners.
Kenyon et al. (US 2008/0304986 A1) discloses an electric motor comprising a motor housing, an external fan covered by a fan guard, wherein said external fan includes a plurality of fan blades having a curvilinear airfoil profile.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834